UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22917 Absolute Shares Trust (Exact name of registrant as specified in charter) Millington Securities, Inc. 331 Newman Springs Rd Suite 122 Red Bank, New Jersey 07701 (Address of principal executive offices) (Zip code) Don Schreiber, Jr. Millington Securities, Inc. 331 Newman Springs Rd Suite 122 Red Bank, New Jersey 07701 (Name and address of agent for service) (732) 842-4920 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: December 31, 2015 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT (Unaudited) December 31, 2015 WBI Tactical SMG Shares | WBIA WBI Tactical SMV Shares | WBIB WBI Tactical SMY Shares | WBIC WBI Tactical SMS Shares | WBID WBI Tactical LCG Shares | WBIE WBI Tactical LCV Shares | WBIF WBI Tactical LCY Shares | WBIG WBI Tactical LCS Shares | WBIL WBI Tactical Income Shares | WBII WBI Tactical High Income Shares | WBIH Absolute Shares Trust Table of Contents Portfolio Allocations 1 Schedules of Investments 2 Statements of Assets and Liabilities 12 Statements of Operations 14 Statements of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements 24 Expense Example 34 Information about the Portfolio Holdings 36 Information About Proxy Voting 36 Frequency Distributions of Premiums and Discounts 36 Privacy Policy 36 Absolute Shares Trust Portfolio Allocations As of December 31, 2015 (Unaudited) WBI Tactical SMG Shares Percentage of Sector Net Assets Financials 33.0% Consumer Discretionary 22.4% Industrials 20.3% Information Technology 8.6% Health Care 7.5% Materials 3.3% Telecommunication Services 1.1% Short-Term Investments and Other Assets and Liabilities 3.8% TOTAL 100.0% WBI Tactical SMV Shares Percentage of Sector Net Assets Financials 24.5% Industrials 24.3% Consumer Discretionary 18.6% Information Technology 9.7% Consumer Staples 9.2% Materials 4.3% Health Care 4.2% Energy 1.5% Short-Term Investments and Other Assets and Liabilities 3.7% TOTAL 100.0% WBI Tactical SMY Shares Percentage of Sector Net Assets Financials 31.0% Consumer Discretionary 18.9% Utilities 16.7% Industrials 16.2% Energy 5.6% Health Care 3.3% Consumer Staples 3.0% Information Technology 1.1% Short-Term Investments and Other Assets and Liabilities 4.2% TOTAL 100.0% WBI Tactical SMS Shares Percentage of Sector Net Assets Financials 31.2% Industrials 20.6% Consumer Discretionary 17.2% Consumer Staples 9.0% Information Technology 6.9% Utilities 4.4% Materials 1.7% Short-Term Investments and Other Assets and Liabilities 9.0% TOTAL 100.0% WBI Tactical LCG Shares Percentage of Sector Net Assets Information Technology 25.1% Consumer Discretionary 23.3% Consumer Staples 13.9% Health Care 12.1% Financials 11.4% Industrials 8.9% Telecommunication Services 1.0% Short-Term Investments and Other Assets and Liabilities 4.3% TOTAL 100.0% WBI Tactical LCV Shares Percentage of Sector Net Assets Consumer Discretionary 18.4% Health Care 13.2% Information Technology 10.6% Industrials 9.7% Consumer Staples 8.2% Financials 7.8% Telecommunication Services 4.7% Utilities 1.4% Short-Term Investments and Other Assets and Liabilities 26.0% TOTAL 100.0% WBI Tactical LCY Shares Percentage of Sector Net Assets Consumer Discretionary 14.0% Financials 11.9% Health Care 8.8% Consumer Staples 7.3% Industrials 5.3% Information Technology 4.7% Energy 3.9% Telecommunication Services 3.7% Materials 0.8% Short-Term Investments and Other Assets and Liabilities 39.6% TOTAL 100.0% WBI Tactical LCS Shares Percentage of Sector Net Assets Consumer Discretionary 14.4% Financials 10.8% Industrials 10.7% Consumer Staples 9.3% Information Technology 8.5% Health Care 7.0% Telecommunication Services 2.7% Short-Term Investments and Other Assets and Liabilities 36.6% TOTAL 100.0% WBI Tactical Income Shares Percentage of Sector Net Assets Exchange Traded Funds 73.5% Consumer Discretionary 5.6% Health Care 4.1% Information Technology 3.2% Financials 2.2% Short-Term Investments and Other Assets and Liabilities 11.4% TOTAL 100.0% WBI Tactical High Income Shares Percentage of Sector Net Assets Exchange Traded Funds 56.3% Health Care 8.8% Consumer Discretionary 6.3% US Government Notes 5.6% Information Technology 4.7% Consumer Staples 4.1% Utilities 2.8% Industrials 0.8% Short-Term Investments and Other Assets and Liabilities 10.6% TOTAL 100.0% 1 Absolute Shares Trust WBI Tactical SMG Shares Schedule of Investments December 31, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS—96.2% Consumer Discretionary—22.4% Domino’s Pizza, Inc.+ $ 4,454,339 Goodyear Tire & Rubber Company+ Lear Corporation Lowe’s Companies, Inc. Monro Muffler Brake, Inc. Nexstar Broadcasting Group, Inc. Sonic Corporation Target Corporation+ Financials—33.0% American Financial Group, Inc. AmTrust Financial Services, Inc. CME Group, Inc. Investors Bancorp, Inc. MarketAxess Holdings, Inc. Morningstar, Inc. MSCI, Inc. Synovus Financial Corporation XL Group plc Health Care—7.5% Abaxis, Inc. Amgen, Inc. PerkinElmer, Inc.+ Prestige Brands Holdings, Inc.* Industrials—20.3% AO Smith Corporation Cintas Corporation Owens Corning Rollins, Inc. Ryanair Holdings plc—ADR Snap-on, Inc. Shares Security Description Value Information Technology—8.6% Broadcom Corporation $ 5,374,542 Broadridge Financial Solutions, Inc. Genpact, Ltd.* Materials—3.3% Innospec, Inc. Telecommunication Services—1.1% General Communication, Inc.* TOTAL COMMON STOCKS (Cost $101,774,939) SHORT-TERM INVESTMENTS—16.7% Invesco STIT-Treasury Portfolio— Institutional Class, 0.13% (a) Mount Vernon Securities Lending Prime Portfolio, 0.49% (a)^ TOTAL SHORT-TERM INVESTMENTS (Cost $18,385,796) TOTAL INVESTMENTS—112.9% (Cost $120,160,735) Liabilities in Excess of Other Assets—(12.9)% ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December
